Name: Commission Regulation (EC) NoÃ 2071/2005 of 16 December 2005 amending the rates of refunds applicable to certain products from the cereals and rice sector exported in the form of goods not covered by Annex I to the Treaty
 Type: Regulation
 Subject Matter: plant product;  trade policy
 Date Published: nan

 17.12.2005 EN Official Journal of the European Union L 331/20 COMMISSION REGULATION (EC) No 2071/2005 of 16 December 2005 amending the rates of refunds applicable to certain products from the cereals and rice sector exported in the form of goods not covered by Annex I to the Treaty THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1784/2003 of 29 September 2003 on the common organisation of the market in cereals (1), and in particular Article 13(3) thereof, Having regard to Council Regulation (EC) No 1785/2003 of 29 September 2003 on the common organisation of the market in ric (2), and in particular Article 14(3) thereof, Whereas: (1) The rates of the refunds applicable from 25 November 2005 to the products listed in the Annex, exported in the form of goods not covered by Annex I to the Treaty, were fixed by Commission Regulation (EC) No 1925/2005 (3). (2) It follows from applying the rules and criteria contained in Regulation (EC) No 1925/2005 to the information at present available to the Commission that the export refunds at present applicable should be altered as shown in the Annex hereto, HAS ADOPTED THIS REGULATION: Article 1 The rates of refund fixed by Regulation (EC) No 1925/2005 are hereby altered as shown in the Annex hereto. Article 2 This Regulation shall enter into force on 17 December 2005. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 16 December 2005. For the Commission GÃ ¼nter VERHEUGEN Vice-President (1) OJ L 270, 21.10.2003, p. 78. Regulation as amended by Commission Regulation (CE) No 1154/2005 (OJ L 187, 19.7.2005, p. 11). (2) OJ L 270, 21.10.2003, p. 96. (3) OJ L 307, 25.11.2005, p. 33. ANNEX Rates of the refunds applicable from 17 December 2005 to certain cereals and rice products exported in the form of goods not covered by Annex I to the Treaty (1) (EUR/100 kg) CN code Description of products (2) Rate of refund per 100 kg of basic product In case of advance fixing of refunds Other 1001 10 00 Durum wheat:  on exports of goods falling within CN codes 1902 11 and 1902 19 to the United States of America    in other cases   1001 90 99 Common wheat and meslin:  on exports of goods falling within CN codes 1902 11 and 1902 19 to the United States of America    in other cases:   where Article 15(3) of Regulation (EC) No 1043/2005 applies (3)     where goods falling within subheading 2208 (4) are exported     in other cases   1002 00 00 Rye   1003 00 90 Barley  where goods falling within subheading 2208 (4) are exported    in other cases   1004 00 00 Oats   1005 90 00 Maize (corn) used in the form of:  starch:   where Article 15(3) of Regulation (EC) No 1043/2005 applies (3) 2,707 2,707   where goods falling within subheading 2208 (4) are exported 1,866 1,866   in other cases 3,519 3,519  glucose, glucose syrup, maltodextrine, maltodextrine syrup of CN codes 1702 30 51, 1702 30 59, 1702 30 91, 1702 30 99, 1702 40 90, 1702 90 50, 1702 90 75, 1702 90 79, 2106 90 55 (5):   where Article 15(3) of Regulation (EC) No 1043/2005 applies (3) 1,827 1,827   where goods falling within subheading 2208 (4) are exported 1,400 1,400   in other cases 2,639 2,639  where goods falling within subheading 2208 (4) are exported 1,866 1,866  other (including unprocessed) 3,519 3,519 Potato starch of CN code 1108 13 00 similar to a product obtained from processed maize:  where Article 15(3) of Regulation (EC) No 1043/2005 applies (3) 2,153 2,153  where goods falling within subheading 2208 (4) are exported 1,866 1,866  in other cases 3,519 3,519 ex 1006 30 Wholly milled rice:  round grain    medium grain    long grain   1006 40 00 Broken rice   1007 00 90 Grain sorghum, other than hybrid for sowing   (1) The rates set out in this Annex are not applicable to exports to Bulgaria with effect from 1 October 2004, to Romania with effect from 1 December 2005, and to the goods listed in Tables I and II to Protocol No 2 to the Agreement between the European Community and the Swiss Confederation of 22 July 1972 exported to the Swiss Confederation or to the Principality of Liechtenstein with effect from 1 February 2005. (2) As far as agricultural products obtained from the processing of a basic product or/and assimilated products are concerned, the coefficients set out in Annex V to Commission Regulation (EC) No 1043/2005 is applicable. (3) The goods concerned fall under CN code 3505 10 50. (4) Goods listed in Annex III to Regulation (EC) No 1784/2003 or referred to in Article 2 of Regulation (EEC) No 2825/93 (OJ L 258, 16.10.1993, p. 6). (5) For syrups of CN codes NC 1702 30 99, 1702 40 90 and 1702 60 90, obtained from mixing glucose and fructose syrup, the export refund relates only to the glucose syrup.